ACCEPTED
                                                                                    03-15-00248-CV
                                                                                            7328349
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                             10/12/2015 11:16:41 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                       No. 03-15-00248-CV
                _______________________________
                                                     FILED IN
                                               3rd COURT OF APPEALS
                 IN THE COURT OF APPEALS           AUSTIN, TEXAS
             THIRD JUDICIAL DISTRICT OF TEXAS10/12/2015 11:16:41 AM
                       AUSTIN, TEXAS             JEFFREY D. KYLE
               _______________________________        Clerk


   BRIGHAM EXPLORATION COMPANY, BEN M. BRIGHAM,
DAVID T. BRIGHAM, HAROLD D. CARTER, STEPHEN C. HURLEY,
STEPHEN P. REYNOLDS, HOBART A. SMITH, SCOTT W. TINKER,
        STATOIL ASA, and FARGO ACQUISITION, INC.
                        Appellants,

                                  vs.

        RAYMOND BOYTIM, et al., INDIVIDUALLY
  AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
                      Appellees.
           _______________________________

   APPELLEES’ UNOPPOSED MOTION TO EXTEND TIME
          FOR FILING ANSWERING BRIEFS
           _______________________________

 Appeal from the 261st Judicial District Court of Travis County, Texas
                 Trial Court No. D-1-GN-11-003205
              The Honorable Lora Livingston, Presiding
               _______________________________

                                    MICHAEL D. MARIN
                                    State Bar No. 00791174
                                    BOULETTE GOLDEN & MARIN L.L.P.
                                    2801 Via Fortuna Drive, Suite 530
                                    Austin, TX 78746
                                    Telephone: 512/732-8900
                                    512/732-8905 (fax)
                                    mmarin@boulettegolden.com
                                    Liaison Counsel
RANDALL J. BARON                          SAMUEL H. RUDMAN
DAVID T. WISSBROECKER                     MARK S. REICH
STEVEN M. JODLOWSKI                       MICHAEL G. CAPECI
ROBBINS GELLER RUDMAN                     ROBBINS GELLER RUDMAN
 & DOWD LLP                                & DOWD LLP
655 West Broadway, Suite 1900             58 South Service Road, Suite 200
San Diego, CA 92101                       Melville, NY 11747
Telephone: 619/231-1058                   Telephone: 631/367-7100
619/231-7423 (fax)                        631/367-1173 (fax)
                                          Class Counsel for Appellees
KENDALL LAW GROUP, LLP                    THE BRISCOE LAW FIRM, PLLC
JOE KENDALL                               WILLIE C. BRISCOE
DANIEL HILL                               8150 N. Central Expressway, Suite 1575
JAMIE J. McKEY                            Dallas, TX 75206
3232 McKinney Avenue, Suite 700           Telephone: 214/239-4568
Dallas, TX 75204                          281/254-7789 (fax)
Telephone: 214/744-3000
214/744-3015 (fax)
DUNNAN & DUNNAM LLP                       BRODSKY & SMITH, LLC
HAMILTON LINDLEY                          EVAN J. SMITH
4125 West Waco Drive (76710)              MARC ACKERMAN
P.O. Box 8418                             Two Bala Plaza, Suite 602
Waco, TX 76714-8418                       Bala Cynwyd, PA 19004
Telephone: 254/753-6437                   Telephone: 610/667-6200
254/753-7434 (fax)                        610/667-9029 (fax)
LEVI & KORSINSKY, LLP                     KOHN, SWIFT & GRAF, P.C.
SHANE T. ROWLEY                           DENIS F. SHEILS
30 Broad Street, 24th Floor               One South Broad Street, Suite 2100
New York, NY 10004                        Philadelphia, PA 19107-3389
Telephone: 212/363-7500                   Telephone: 215/238-1700
866/367-6510 (fax)                        215/238-1968 (fax)
THE WEISER LAW FIRM, P.C.                 RYAN & MANISKAS, LLP
PATRICIA C. WEISER                        KATHARINE M. RYAN
JAMES M. FICARO                           RICHARD A. MANISKAS
22 Cassatt Avenue                         995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                          Wayne, PA 19087
Telephone: 610/225-2677                   Telephone: 484/588-5516
610/408-8062 (fax)                        484/450-2582 (fax)



APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS           2
                                          KELLY N. REDDELL
                                          THE REDDELL FIRM PLLC
                                          100 Highland Park Village, Suite 200
                                          Dallas, Texas 75205
                                          Telephone: 214/295-3031
                                          Additional Counsel for Appellees




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS           3
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rule 10.5 of the Texas Rules of Appellate Procedure, Hugh

Duncan, Raymond Boytin, Howard Weissberg, Jeffery Whalen, Robert Fioravanti,

Walter Schwimmer, and The Edward J. Goodman Life Income Trust and The

Edward J. Goodman Generation Skipping Trust, Appellees in the above-entitled

and numbered cause, request an extension of time within which to file their

answering briefs. In support of this request, Appellees respectfully represent to the

Court as follows:

      1.     On April 27, 2015, Appellants filed a notice of appeal. Appellants

filed two separate opening briefs on September 28, 2015.

      2.     Pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

Appellees’ answering briefs are currently due on October 19, 2015. Appellees

seek a modest extension, until November 5, 2015, to file their briefs.

      3.     No extension of time to file Appellees’ briefs has previously been

sought or granted.

      4.     Good cause for the two-week extension exists for the following

reasons. First, Appellees need additional time to prepare and file their briefs due to

professional responsibilities to be discharged by the attorneys responsible for

handling this action. The attorney primarily responsible for preparing Appellees’


APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS              4
answering briefs has multiple briefing deadlines in other matters during the last

two weeks of October 2015.

      5.     Second, beginning the week before Appellees’ answering briefs are

due, the offices of Appellees’ lead counsel will begin an extensive, month-long

renovation. During the initial phase of the renovation, counsel responsible for

preparing Appellees’ answering briefs will be without an office and likely without

access to many of the documents and files necessary to prepare the answering

briefs. The renovation will also displace and disrupt the support staff necessary to

prepare the briefs for filing.

      6.     Third, Appellants have filed two separate opening briefs raising

different arguments. Collectively, the briefs total 83 pages. Moreover, the record

on this class certification appeal spans more than 4,500 pages. Counsel need more

than the 20-day period prescribed by Rule 38.6 of the Texas Rules of Appellate

Procedure to review the voluminous record, analyze Appellants’ arguments, confer

with co-counsel, and prepare and file Appellees’ answering briefs.        Thus, an

extension is warranted.

      7.     Counsel for Appellees conferred with counsel for Appellants prior to

filing this request. Appellants do not oppose the extension requested.

      8.     This motion is not for the purpose of delay.



APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS            5
      Therefore, Appellees respectfully request that this motion be granted, and

that the time within which they must file their answering briefs be extended to

November 5, 2015.

DATED: October 12, 2015               Respectfully submitted,
                                      BOULETTE GOLDEN & MARIN L.L.P.
                                      MICHAEL D. MARIN
                                      Texas Bar #00791174


                                                 /s/ Michael D. Marin
                                                MICHAEL D. MARIN
                                      2801 Via Fortuna Drive, Suite 530
                                      Austin, TX 78746
                                      Telephone: 512/732-8900
                                      512/732-8905 (fax)
                                      Liaison Counsel
                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      SAMUEL H. RUDMAN
                                      MARK S. REICH
                                      MICHAEL G. CAPECI
                                      58 South Service Road, Suite 200
                                      Melville, NY 11747
                                      Telephone: 631/367-7100
                                      631/367-1173 (fax)
                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      RANDALL J. BARON
                                      DAVID T. WISSBROECKER
                                      STEVEN M. JODLOWSKI
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)
                                      Class Counsel for Plaintiffs-Appellees




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS         6
                                      KENDALL LAW GROUP, LLP
                                      JOE KENDALL
                                      DANIEL HILL
                                      JAMIE J. McKEY
                                      3232 McKinney Avenue, Suite 700
                                      Dallas, TX 75204
                                      Telephone: 214/744-3000
                                      214/744-3015 (fax)
                                      THE BRISCOE LAW FIRM, PLLC
                                      WILLIE C. BRISCOE
                                      8150 N. Central Expressway, Suite 1575
                                      Dallas, TX 75206
                                      Telephone: 214/239-4568
                                      281/254-7789 (fax)
                                      DUNNAN & DUNNAM LLP
                                      HAMILTON LINDLEY
                                      4125 West Waco Drive (76710)
                                      P.O. Box 8418
                                      Waco, TX 76714-8418
                                      Telephone: 254/753-6437
                                      254/753-7434 (fax)
                                      BRODSKY & SMITH, LLC
                                      EVAN J. SMITH
                                      MARC ACKERMAN
                                      Two Bala Plaza, Suite 602
                                      Bala Cynwyd, PA 19004
                                      Telephone: 610/667-6200
                                      610/667-9029 (fax)
                                      LEVI & KORSINSKY, LLP
                                      SHANE T. ROWLEY
                                      30 Broad Street, 24th Floor
                                      New York, NY 10004
                                      Telephone: 212/363-7500
                                      866/367-6510 (fax)
                                      KOHN, SWIFT & GRAF, P.C.
                                      DENIS F. SHEILS
                                      One South Broad Street, Suite 2100
                                      Philadelphia, PA 19107-3389
                                      Telephone: 215/238-1700
                                      215/238-1968 (fax)




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS         7
                                      THE WEISER LAW FIRM, P.C.
                                      PATRICIA C. WEISER
                                      JAMES M. FICARO
                                      22 Cassatt Avenue
                                      Berwyn, PA 19312
                                      Telephone: 610/225-2677
                                      610/408-8062 (fax)
                                      RYAN & MANISKAS, LLP
                                      KATHARINE M. RYAN
                                      RICHARD A. MANISKAS
                                      995 Old Eagle School Road, Suite 311
                                      Wayne, PA 19087
                                      Telephone: 484/588-5516
                                      484/450-2582 (fax)
                                      KELLY N. REDDELL
                                      THE REDDELL FIRM PLLC
                                      100 Highland Park Village, Suite 200
                                      Dallas, Texas 75205
                                      Telephone: 214/295-3031
                                      Additional Counsel for Plaintiffs-Appellees




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS              8
                      CERTIFICATE OF CONFERENCE

      I certify that we have conferred with counsel for Appellants, Debora Alsup,

and obtained an agreement to the extension requested in this motion.


                                                  /s/ Steven M. Jodlowski
                                                 STEVEN M. JODLOWSKI



                      CERTIFICATE OF COMPLIANCE
      This brief complies with the typeface requirements of Tex. R. App. P. 9.4(e)

because it has been prepared in a proportionally spaced typeface using Microsoft

Word 14 points Times New Roman font (and 12 point for footnotes).


                                                    /s/ Michael D. Marin
                                                   MICHAEL D. MARIN



                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing instrument has

been served in accordance to the Texas Rules of Civil Procedure, to those listed on

the attached service list, on this 12th day of October 2015.



                                                    /s/ Michael D. Marin
                                                   MICHAEL D. MARIN




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS           9
BRIGHAM EXPLORATION
Service List – 10/12/2015 (11-0184)

COUNSEL FOR DEFENDANT(S)
Timothy R. McCormick                    Debora B. Alsup
Michael W. Stockham                     Danley Cornyn
Timothy E. Hudson                       Thompson & Knight LLP
Thompson & Knight LLP                   98 San Jacinto Blvd., Suite 1900
1722 Routh Street, Suite 1500           Austin, TX 78701
Dallas, TX 75201-2533                      Telephone: 512/469-6100
   Telephone: 214/969-1700                 512/469-6180 (fax)
   214/969-1751 (fax)                      Email: debora.alsup@tklaw.com;
   Email:                                         danley.cornyn@tklaw.com
            timothy.mccormick@tk
          law.com;
          michael.stockham@tklaw
          .com;
          tim.hudson@tklaw.com

Karl S. Stern                           Jennifer B. Poppe
Michael C. Holmes                       Travis Wimberly
Vinson & Elkins L.L.P.                  Vinson & Elkins, L.L.P.
1001 Fannin Street, Suite 2500          The Terrace 7
Houston, TX 77002-6760                  2801 Via Fortuna, Suite 100
   Telephone: 713/758-2222              Austin, TX 78746
   713/758-2346 (fax)                      Telephone: 512/542-8400
   Email: kstern@velaw.com;                512/542-8612 (fax)
   mholmes@velaw.com                       Email: jpoppe@velaw.com;
                                                   twimberly@velaw.com
Thomas S. Leatherbury
Vinson & Elkins L.L.P.
Trammell Crow Center
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975
   Telephone: 214/220-7792
   214/999-7792
   Email: tleatherbury@velaw.com




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS      10
 BRIGHAM EXPLORATION
 Service List – 10/12/2015 (11-0184)

 COUNSEL FOR PLAINTIFF(S)

 Michael D. Marin                        Evan J. Smith
 Boulette Golden & Marin LLP             Marc L. Ackerman
 2801 Via Fortuna Drive, Suite 530       Brodsky & Smith, LLC
 Austin, TX 78746                        Two Bala Plaza, Suite 602
    Telephone: 512/732-8900              Bala Cynwyd, PA 19004
    512/732-8905 (fax)                      Telephone: 610/667-6200
    Email:                                  610/667-9029 (fax)
             mmarin@boulettegolde           Email: esmith@brodsky-smith.com;
           n.com                                   mackerman@brodsky-
                                                   smith.com
 Shane T. Rowley                         Hamilton Lindley
 Levi & Korsinsky, LLP                   Dunnan & Dunnam LLP
 30 Broad Street, 24th Floor             4125 West Waco Drive (76710)
 New York, NY 10004                      P.O. Box 8418
    Telephone: 212/363-7500              Waco, TX 76714-8418
    866/367-6510 (fax)                      Telephone: 254/753-6437
    Email: srowley@zlk.com                  254/753-7434 (fax)
                                            Email: hlindley@dunnamlaw.com
 Joe Kendall                             Denis F. Sheils
 Daniel Hill                             Kohn, Swift & Graf, P.C.
 Jamie J. McKey                          One South Broad Street
 Kendall Law Group, LLP                  Suite 2100
 3232 McKinney Avenue, Suite 700         Philadelphia, PA 19107-3389
 Dallas, TX 75204                           Telephone: 215/238-1700
    Telephone: 214/744-3000                 215/238-1968 (fax)
    214/744-3015 (fax)                      Email: dsheils@kohnswift.com
Email:
         jkendall@kendalllawgroup.c
       om;
       dhill@kendalllawgroup.com;
       jmckey@kendalllawgroup.co
       m




 APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS        11
BRIGHAM EXPLORATION
Service List – 10/12/2015 (11-0184)

Samuel H. Rudman                        Randall J. Baron
Mark S. Reich                           David T. Wissbroecker
Michael G. Capeci                       Steven M. Jodlowski
Robbins Geller Rudman & Dowd            Robbins Geller Rudman & Dowd LLP
LLP                                     655 West Broadway, Suite 1900
58 South Service Road, Suite 200        San Diego, CA 92101
Melville, NY 11747                         Telephone: 619/231-1058
   Telephone: 631/367-7100                 619/231-7423 (fax)
   631/367-1173 (fax)                      Email: rbaron@rgrdlaw.com;
   Email: srudman@rgrdlaw.com;                     dwissbroecker@rgrdlaw.com;
           mreich@rgrdlaw.com;                     sjodlowski@rgrdlaw.com
           mcapeci@rgrdlaw.com

Patricia C. Weiser                      Katharine M. Ryan
James M. Ficaro                         Richard A. Maniskas
The Weiser Law Firm, P.C.               Ryan & Maniskas, LLP
22 Cassatt Avenue                       995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                        Wayne, PA 19087
   Telephone: 610/225-2677                 Telephone: 484/588-5516
   610/408-8062 (fax)                      484/450-2582 (fax)
   Email: pw@weiserlawfirm.com;            Email: kryan@rmclasslaw.com;
            jmf@weiserlawfirm.com                 rmaniskas@rmclasslaw.com

Kelly N. Reddell                        Willie C. Briscoe
The Reddell Firm PLLC                   The Briscoe Law Firm
100 Highland Park Village, Suite        8150 N. Central Expressway, Suite 1575
200                                     Dallas, TX 75206
Dallas, Texas 75205                        214/239-4568
   Telephone: 214/295-3031                 281/254-7789(Fax)
   Email: kelly@reddell-law.com           Email:
                                              wbriscoe@thebriscoelawfirm.com




APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME FOR FILING ANSWERING BRIEFS         12